        Case 5:19-cv-01412-JDW Document 68 Filed 06/09/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JULABO USA, INC.,
                                            Case No. 5:19-cv-01412-JDW
             Plaintiff,

       v.

MARKUS GERHARD JUCHHEIM

             Defendant

                                     ORDER

      AND NOW, this 9th day of June, 2021, upon consideration of Defendant,

Markus Gerhard Juchheim’s Motion to Stay Litigation and Compel Arbitration (ECF

No. 64), it is ORDERED that the Motion is GRANTED.

      It is FURTHERED ORDERED that this case is STAYED pending

completion of the arbitration before the International Centre for Dispute Resolution

docketed with the ICDR as Case No. 01-21-0001-1126. The Parties shall notify the

Court within seven days of the completion of that arbitration proceeding.

                                             BY THE COURT:


                                             /s/Joshua D. Wolson
                                             JOSHUA D. WOLSON, J.
